






June 19, 2012


Dear Rob,


It gives me great pleasure to confirm our offer for you to join XO Group Inc. as
Executive Vice President, Product Development reporting to David Liu, Chief
Executive Officer. We expect your first day of employment to be on June 25th,
2012 or to be mutually agreed upon in our New York office.


Please understand that this offer is conditional upon our completion of
customary background checks and your signing of the attached non-disclosure,
non-competition and non-solicitation agreement, as well as your compliance with
the U.S. Citizenship and Immigration Services regulations requiring the
establishment of your identity and right to work in the United States.


Compensation Terms
If you commence employment with XO Group Inc., your compensation package would
consist of the following terms.


Base Salary
Your annualized salary rate is $275,000 which will be paid semi-monthly, on the
15th and on the last workday of the month.


Restricted Stock Award


You will receive a restricted stock award of 30,000 shares of XO Group common
stock. The award will vest over a four-year term. The first 50% of the award
will vest on the second anniversary of the award date, and the balance of the
award will vest in equal annual installments thereafter. The award will be made
as soon as possible following the commencement of your employment, and will be
subject to the standard terms and conditions of the XO Group Stock Incentive
Plan, a restricted stock agreement between you and XO Group, and approval by the
committee of the XO Group Board of Directors responsible for equity awards to
new employees.


Long-Term Incentive Plan


You will participate in the current XO Group Long-Term Incentive Plan, whereby
you will be eligible to receive a bonus based on the Company's financial
performance for each calendar year in the period ending December 31, 2013. Any
bonus with respect to this calendar year will be pro-rated based on the date
your employment commences. Your participation will be subject to the terms and
conditions of the XO Group Long-Term Incentive Plan and a participation
agreement between you and XO Group.


Benefits and Other Terms


You will be eligible to participate in XO Group's benefits program starting with
the first of the month following your first day of employment. You will be
eligible to participate in our 401(k) plan after completion of one (1) year of
service and our Employee Stock Purchase Plan after completion of five (5) months
of service. A full description of your benefits is contained in official plan
documents that will be available to you. Please be advised that this letter
describes policies and benefits currently available and that XO Group reserves
the right to amend, change, and terminate its policies, programs, and employee
benefit plans at any time during your employment.
Vacation provides a period of rest, relaxation, and change of pace. All exempt
employees of XO Group do not accrue vacation. Instead, it is up to you to decide
how much you would like to take. It is up to you and your manager to ensure that
you are providing a fair amount of work in exchange for the compensation we pay
you. You are expected to meet work related deadlines and other job related
commitments, but you may take as much paid vacation as you in your own
discretion choose to take, consistent with your responsibilities to the Company,
and to Clients and Customers, and the Company's business needs. You will be
given a copy of XO Group's Ultimate Freedom Vacation Policy which will provide
additional detail about this benefit.


At-Will Employment
Please understand that, if employed by XO Group in this position, your
employment will be “at will,” meaning that either you or XO Group may terminate
the relationship at any time, with or without cause or notice. Please also note
that XO Group reserves




--------------------------------------------------------------------------------




the right to revise, supplement, or rescind any of its policies, practices, and
procedures (including those described in the Employee Handbook) as it deems
appropriate in its sole and absolute discretion.
No Violation of Contract
By accepting this offer of employment, you represent and warrant that you are
honoring all of the provisions of any agreement between you and any current or
former employer (including all provisions that remain in effect after your
employment is terminated), and that your acceptance of employment with XO Group
is not a violation of any agreement with any third party under which you incur
any obligations that conflict with or will otherwise prevent you from performing
your obligations with XO Group. Additionally, please be advised that it is XO
Group's corporate policy not to obtain or use any confidential information,
proprietary information or trade secrets of its competitors or others, unless it
is properly obtained from sources permitted to disclose such information. By
signing this letter below, you are acknowledging that you have been advised of
this policy and that you accept and will abide by this policy. It is not our
intention or desire to make use of any proprietary information to which you may
have had access during your previous employment. You are being hired to apply
for XO Group, and are expected to apply for XO Group, only the general,
non-trade secret skills and knowledge that you have developed throughout your
career and that you are free to use under all applicable federal and state laws.
In the event that you are in possession of any confidential non-public
information by virtue of your prior employment, you further agree that you will
not engage and have not engaged in any activity that is inconsistent with the
rights of such prior employer which could subject XO Group, its parent companies
and affiliates or any of its employees to liability.


Rob, please indicate your acceptance of this offer and the attached
Non-Disclosure, Non-Competition and Invention Assignment Agreement by responding
via electronic signature. I look forward to a mutually rewarding association. If
you have any questions regarding this offer, please call me at 917.386.2634.




Regards,


Bee Gee Summers


Director, HR, TM & Corporate Communication
XO Group Inc.


By signing, dating and returning this letter, you accept our offer of
employment.


/s/ ROB FASSINO                    6/19/2012
Rob Fassino                        Date








